17_081Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021, 03/24/2021, and 01/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 02/24/2022 for response of the office action mailed on 12/19/2021. The claims 1, 3, 4, 7, 9 and 11-17 have been amended.  The claims 2, 10 and 18 have been cancelled. Claims 8 and 16 are objected. Claims 19-23 have been added. Therefore, claims 1, 3-9, 11-17 and 19-23 are pending and addressed below.
Response to Arguments
The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action. A new reference of Shin et al. (US 20190158244, henceforth “Shin”) was used for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190253214, US-provisional-application 62657668, cited for priority,  henceforth “Liu”) in view of Samsung (3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, Vancouver, Canada, January 22nd – 26th, 2018: R1-1800439, henceforth “Samsung”) and further in view of Shin et al. (US 20190158244, henceforth “Shin”).
Examiner’s note: in what follows, references are drawn to Liu unless otherwise mentioned.
Regarding claim 1, Liu teaches a method (FIG. 39 is a flow chart illustrating a scheduled entity process 3900, see [0201].), comprising: 
receiving, by a terminal device, sounding reference signal (SRS) configuration information from a network device (FIG. 39, process 3900 begins at block 3910 with the scheduled entity 3800 receiving an SRS configuration from a network (e.g., scheduling entity 3600, see [0201]-[0202]. The scheduled entity 3800 is a terminal device.); 
determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein  (LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.),
wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein (FIG. 7 illustrates a frequency hopping on four sub-bands for SRS 1T2R which utilizes the legacy equation proposed in 3GPP TS36.213, see [00108]-[0116]. FIG. 8 illustrates a frequency hopping on four sub-bands for SRS 1T4R, see  [0124]. FIG. 11 illustrates a frequency hopping that facilitates SRS antenna switching within a 2T4R configuration. FIG. 12 illustrates a SRS antenna switching with no frequency hopping within a 2T4R configuration. FIGS. 33-34 illustrate utilization of a 4x2 MIMO codebook for redefined subset of antenna pair combinations according to different aspects of the disclosure. The missing/crossed out limitations will be discussed in view of Shin.);
 selecting, by the terminal device, the antenna port with the index of a(nSRS) from indexes corresponding to the A antenna ports (FIG. 39, once the SRS configuration is received at block 3910, process 3900 proceeds to block 2920 where at least four antennas of the scheduled entity 3800 are configured based on the SRS configuration in which at least one of the at least four antennas are configured to simultaneously support SRS antenna switching and an UL MIMO communication, see [0202]. The index a(nSRS) is UE selected antenna port to transmit at time nSRS, see [0111]-[0118]. This technique is used for selecting, by the UE, the antenna port with the index of a(nSRS) from indexes corresponding to the A antenna ports.); and 
transmitting, by the terminal device, the SRS through the antenna port with the index of a(nSRS) during an nSRSth SRS transmission (FIG. 39 process 3900 concludes at block 3930 where the scheduled entity 3800 transmits an SRS communication according to the SRS configuration, see [0202]. This technique is used for transmitting, by the terminal device, the SRS through the antenna port with the index of a(nSRS) during an nSRSth SRS transmission.).
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation, (2)  wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein each of bhop and BSRS is any value in {0, 1, 2, 3}, N1, N2, and N3 are positive integers, N1 indicates a quantity of second-level sub-bandwidths into which a first-level sub-bandwidth is divided, N2 indicates a quantity of third-level sub-bandwidths into which a second-level sub-bandwidth is divided, and N3 indicates a quantity of fourth-level sub-bandwidths into which a third-level sub- bandwidth is divided, wherein a value of BSRS being 0 is used to indicate that an SRS transmission sub-bandwidth is a first-level sub-bandwidth, wherein a value of BSRS being 1 is used to indicate that an SRS transmission sub-bandwidth is a second-level sub-bandwidth, a value of BSRS being 2 is used to indicate that an SRS transmission sub-bandwidth is a third-level sub-bandwidth, or a value of BSRS being 3 is used to indicate that an SRS transmission sub-bandwidth is a fourth-level sub-bandwidth, wherein a value of bhop being 0 is used to indicate that an SRS frequency hopping bandwidth is a first-level sub-bandwidth, a value of bhop being 1 is used to indicate that an SRS frequency hopping bandwidth is a second-level sub-bandwidth, a value of bhop being 2 is used to indicate that an SRS frequency hopping bandwidth is a third-level sub-bandwidth, or a value of bhoR being 3 is used to indicate that an SRS frequency hopping bandwidth is a fourth-level sub-bandwidth, wherein the value of bhop, is less than or equal to the value of BSRS.
  However, Samsung discloses the missing/crossed limitations comprising: (1) determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation (Proposals 1-5, discuss SRS antenna switching for cases 1T2R, 2T4R, and 1T4R antenna switching, see section [2] page [1] line [31] - section [3] page [3] line [13] . When UE antenna switching is enabled by the higher layer parameter SRS-Set Use set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with the disclosed configurations depending on the UE capability. The index a(nSRS) is calculated based on the disclosed equations which include the conditions  frequency hopping enabled/disabled, partial/full sounding bandwidths, SRS resource set with two/four SRS resources  with each SRS resource consisting of a single/two SRS port(s) being associated with different UE antenna ports, see section [4] page [3] line [14]- page [4] line [8]. This technique is used for determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [2] page [2] lines 49-54].).
Shin discloses the missing/crossed limitations comprising: (2) wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein each of bhop and BSRS is any value in {0, 1, 2, 3}, N1, N2, and N3 are positive integers, N1 indicates a quantity of second-level sub-bandwidths into which a first-level sub-bandwidth is divided, N2 indicates a quantity of third-level sub-bandwidths into which a second-level sub-bandwidth is divided, and N3 indicates a quantity of fourth-level sub-bandwidths into which a third-level sub- bandwidth is divided, wherein a value of BSRS being 0 is used to indicate that an SRS transmission sub-bandwidth is a first-level sub-bandwidth, wherein a value of BSRS being 1 is used to indicate that an SRS transmission sub-bandwidth is a second-level sub-bandwidth, a value of BSRS being 2 is used to indicate that an SRS transmission sub-bandwidth is a third-level sub-bandwidth, or a value of BSRS being 3 is used to indicate that an SRS transmission sub-bandwidth is a fourth-level sub-bandwidth, wherein a value of bhop being 0 is used to indicate that an SRS frequency hopping bandwidth is a first-level sub-bandwidth, a value of bhop being 1 is used to indicate that an SRS frequency hopping bandwidth is a second-level sub-bandwidth, a value of bhop being 2 is used to indicate that an SRS frequency hopping bandwidth is a third-level sub-bandwidth, or a value of bhoR being 3 is used to indicate that an SRS frequency hopping bandwidth is a fourth-level sub-bandwidth, wherein the value of bhop, is less than or equal to the value of BSRS  (An antenna selection method when SRS antenna switching is supported may be expressed as shown by the following equations. When the UE supports antenna selection for SRS antenna switching, an index a(n.sub.SRS) may be defined as follows, [0083]. For a UE that supports transmit antenna selection, the index a(n.sub.SRS) of the UE antenna that transmits the SRS at time nSRS is given for both partial and full sounding bandwidth when frequency hopping is disabled (i.e., b.sub.hop≥B.sub.SRS) as Equation (2), [0084]. 

    PNG
    media_image1.png
    52
    388
    media_image1.png
    Greyscale

and when frequency hopping is enabled (i.e., b.sub.hop<B.sub.SRS) as Equation (3), [0085].

    PNG
    media_image2.png
    80
    619
    media_image2.png
    Greyscale

Where 

    PNG
    media_image3.png
    169
    405
    media_image3.png
    Greyscale

Antenna selection when SRS antenna switching is supported for 1Tx (in the case of UE with 1T2R), 2Tx (in the case of UE with 2T4R), and 4Tx (in the case of UE with 1T4R) may be performed using Equations (2) and (3). Efficient SRS transmission may be enabled through frequency hopping, antenna switching, etc., and improved SRS reception of the base station may be expected, [0085]-[0086]. FIG. 3 is a diagram of a structure in which an SRS is allocated per subband. Referring to FIG. 3, an example in which an SRS subband is allocated for each UE based on a tree structure configured by a base station when a data transmission bandwidth corresponds to 40 RBs in the frequency domain is shown. In FIG. 3, assuming that a level index of the tree structure is denoted by b, a top level (b=0) of the tree structure includes one SRS subband having a bandwidth of 40 RBs. At a second level (b=1), two SRS subbands each having a bandwidth of 20 RBs are generated from the SRS subband of the level b=0. Therefore, two SRS subbands are present in a whole data transmission band of the second level (b=1). At a third level (b=2), five 4-RB SRS subbands are generated from each 20-RB SRS subband of the upper level (b=1) and thus a total of ten 4-RB SRS subbands are present. The tree structure may have various numbers of levels, various SRS subband sizes, and various numbers of SRS subbands per level in accordance with configuration of the base station. Herein, the number of SRS subbands of a level b, which are generated from one SRS subband of an upper level, may be defined as N.sub.b, and indexes of the N.sub.b SRS subbands may be defined as n.sub.b={0, . . . , N.sub.b−1}. Since subbands per level vary as described above, a subband of each level is allocated for a UE as illustrated in FIG. 2. A first SRS subband (n.sub.1=0) among the two 20-RB SRS subbands at the level b=1 may be allocated for a UE 1 200, and a first SRS subband (n.sub.2=0) and a third SRS subband (n.sub.2=2) under a second 20-RB SRS subband may be respectively allocated for a UE 2 201 and a UE 3 202. As such, the UEs may simultaneously transmit SRSs through multiple component carriers (CCs) or through multiple SRS subbands in one CC. As described above, 5G or NR UEs support SU-MIMO and have up to four transmit antennas. In addition, the UEs may simultaneously transmit SRSs through multiple CCs or through multiple SRS subbands in a CC. Unlike an LTE system, a 5G or NR system may support various numerologies, variously configure SRS symbols, and enable repeated transmission of the SRS symbols. For the 5G or NR system, it is determined to support SRS antenna switching for 1Tx (in the case of UE with 1T2R), 2Tx (in the case of UE with 2T4R), and 4Tx (in the case of UE with 1T4R), [0047]-[0051].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Shin in order to make a more effective method by enables realizing efficient SRS transmission through frequency hopping and antenna switching, allowing a base station to periodically obtain channel information in periodic SRS transmission, and allowing the base station to obtain accurate channel information in aperiodic SRS transmission based on triggering of the base station, see (Shin, [0073], [0074], [0088].).
Regarding claim 9, Liu teaches a terminal device (FIG. 39 is a flow chart illustrating a scheduled entity process 3900, see [0201]. The scheduled entity 3800 is a terminal device.), comprising:
at least one processor (FIG. 38 is a conceptual diagram illustrating a hardware implementation for a scheduled entity 3800 employing a processing system 3814, see  [0187]. FIG. 38 item 3804, see [0188].); and 
a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions cause the at least one processor to execute (FIG. 38  item 3805. The circuitry included in the processor 3804, and other means for carrying out the described functions may be included within various aspects of the present disclosure, including but not limited to the instructions stored in the computer-readable storage medium 3806, or any other suitable apparatus or means described herein, and utilizing, the processes and/or algorithms described in relation to FIG. 38, see [0188].):
receiving sounding reference signal (SRS) configuration information from a network device (FIG. 39, process 3900 begins at block 3910 with the scheduled entity 3800 receiving an SRS configuration from a network (e.g., scheduling entity 3600, see [0201]-[0202].); 
determining, based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein (LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.),
wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein (FIG. 7 illustrates a frequency hopping on four sub-bands for SRS 1T2R which utilizes the legacy equation proposed in 3GPP TS36.213, see [00108]-[0116]. FIG. 8 illustrates a frequency hopping on four sub-bands for SRS 1T4R, see  [0124]. FIG. 11 illustrates a frequency hopping that facilitates SRS antenna switching within a 2T4R configuration. FIG. 12 illustrates a SRS antenna switching with no frequency hopping within a 2T4R configuration. FIGS. 33-34 illustrate utilization of a 4x2 MIMO codebook for redefined subset of antenna pair combinations according to different aspects of the disclosure. The missing/crossed out limitations will be discussed in view of Shin.);
selecting the antenna port with the index of a(nSRS) from indexes corresponding to the A antenna ports (FIG. 39, once the SRS configuration is received at block 3910, process 3900 proceeds to block 2920 where at least four antennas of the scheduled entity 3800 are configured based on the SRS configuration in which at least one of the at least four antennas are configured to simultaneously support SRS antenna switching and an UL MIMO communication, see [0202]. The index a(nSRS) is UE selected antenna port to transmit at time nSRS, see [0111]-[0118]. This technique is used for selecting, by the UE, the antenna port with the index of a(nSRS) from indexes corresponding to the A antenna ports.); and 
transmitting the SRS through the antenna port with the index of a(nSRS) during an nSRSth SRS transmission (FIG. 39 process 3900 concludes at block 3930 where the scheduled entity 3800 transmits an SRS communication according to the SRS configuration, see [0202]. This technique is used for transmitting, by the terminal device, the SRS through the antenna port with the index of a(nSRS) during an nSRSth SRS transmission.).
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  determining, based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation, (2) wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein each of bhop and BSRS is any value in {0, 1, 2, 3}, N1, N2, and N3 are positive integers, N1 indicates a quantity of second-level sub-bandwidths into which a first-level sub-bandwidth is divided, N2 indicates a quantity of third-level sub-bandwidths into which a second-level sub-bandwidth is divided, and N3 indicates a quantity of fourth-level sub-bandwidths into which a third-level sub- bandwidth is divided, wherein a value of BSRS being 0 is used to indicate that an SRS transmission sub-bandwidth is a first-level sub-bandwidth, wherein a value of BSRS being 1 is used to indicate that an SRS transmission sub-bandwidth is a second-level sub-bandwidth, a value of BSRS being 2 is used to indicate that an SRS transmission sub-bandwidth is a third-level sub-bandwidth, or a value of BSRS being 3 is used to indicate that an SRS transmission sub-bandwidth is a fourth-level sub-bandwidth, wherein a value of bhop being 0 is used to indicate that an SRS frequency hopping bandwidth is a first-level sub-bandwidth, a value of bhop being 1 is used to indicate that an SRS frequency hopping bandwidth is a second-level sub-bandwidth, a value of bhop being 2 is used to indicate that an SRS frequency hopping bandwidth is a third-level sub-bandwidth, or a value of bhoR being 3 is used to indicate that an SRS frequency hopping bandwidth is a fourth-level sub-bandwidth, wherein the value of bhop, is less than or equal to the value of BSRS.
However, Samsung discloses the missing/crossed limitations comprising: (1) determining, based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation (Proposals 1-5, discuss SRS antenna switching for cases 1T2R, 2T4R, and 1T4R antenna switching, see section [2] page [1] line [31] - section [3] page [3] line [13] . When UE antenna switching is enabled by the higher layer parameter SRS-Set Use set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with the disclosed configurations depending on the UE capability. The index a(nSRS) is calculated based on the disclosed equations which include the conditions  frequency hopping enabled/disabled, partial/full sounding bandwidths, SRS resource set with two/four SRS resources  with each SRS resource consisting of a single/two SRS port(s) being associated with different UE antenna ports, see section [4] page [3] line [14]- page [4] line [8]. This technique is used for determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [2] page [2] lines 49-54].).
Shin discloses the missing/crossed limitations comprising: (2) wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein each of bhop and BSRS is any value in {0, 1, 2, 3}, N1, N2, and N3 are positive integers, N1 indicates a quantity of second-level sub-bandwidths into which a first-level sub-bandwidth is divided, N2 indicates a quantity of third-level sub-bandwidths into which a second-level sub-bandwidth is divided, and N3 indicates a quantity of fourth-level sub-bandwidths into which a third-level sub- bandwidth is divided, wherein a value of BSRS being 0 is used to indicate that an SRS transmission sub-bandwidth is a first-level sub-bandwidth, wherein a value of BSRS being 1 is used to indicate that an SRS transmission sub-bandwidth is a second-level sub-bandwidth, a value of BSRS being 2 is used to indicate that an SRS transmission sub-bandwidth is a third-level sub-bandwidth, or a value of BSRS being 3 is used to indicate that an SRS transmission sub-bandwidth is a fourth-level sub-bandwidth, wherein a value of bhop being 0 is used to indicate that an SRS frequency hopping bandwidth is a first-level sub-bandwidth, a value of bhop being 1 is used to indicate that an SRS frequency hopping bandwidth is a second-level sub-bandwidth, a value of bhop being 2 is used to indicate that an SRS frequency hopping bandwidth is a third-level sub-bandwidth, or a value of bhoR being 3 is used to indicate that an SRS frequency hopping bandwidth is a fourth-level sub-bandwidth, wherein the value of bhop, is less than or equal to the value of BSRS  (An antenna selection method when SRS antenna switching is supported may be expressed as shown by the following equations. When the UE supports antenna selection for SRS antenna switching, an index a(n.sub.SRS) may be defined as follows, [0083]. For a UE that supports transmit antenna selection, the index a(n.sub.SRS) of the UE antenna that transmits the SRS at time nSRS is given for both partial and full sounding bandwidth when frequency hopping is disabled (i.e., b.sub.hop≥B.sub.SRS) as Equation (2), [0084]. 

    PNG
    media_image1.png
    52
    388
    media_image1.png
    Greyscale

and when frequency hopping is enabled (i.e., b.sub.hop<B.sub.SRS) as Equation (3), [0085].

    PNG
    media_image2.png
    80
    619
    media_image2.png
    Greyscale

Where 

    PNG
    media_image3.png
    169
    405
    media_image3.png
    Greyscale

Antenna selection when SRS antenna switching is supported for 1Tx (in the case of UE with 1T2R), 2Tx (in the case of UE with 2T4R), and 4Tx (in the case of UE with 1T4R) may be performed using Equations (2) and (3). Efficient SRS transmission may be enabled through frequency hopping, antenna switching, etc., and improved SRS reception of the base station may be expected, [0085]-[0086]. FIG. 3 is a diagram of a structure in which an SRS is allocated per subband. Referring to FIG. 3, an example in which an SRS subband is allocated for each UE based on a tree structure configured by a base station when a data transmission bandwidth corresponds to 40 RBs in the frequency domain is shown. In FIG. 3, assuming that a level index of the tree structure is denoted by b, a top level (b=0) of the tree structure includes one SRS subband having a bandwidth of 40 RBs. At a second level (b=1), two SRS subbands each having a bandwidth of 20 RBs are generated from the SRS subband of the level b=0. Therefore, two SRS subbands are present in a whole data transmission band of the second level (b=1). At a third level (b=2), five 4-RB SRS subbands are generated from each 20-RB SRS subband of the upper level (b=1) and thus a total of ten 4-RB SRS subbands are present. The tree structure may have various numbers of levels, various SRS subband sizes, and various numbers of SRS subbands per level in accordance with configuration of the base station. Herein, the number of SRS subbands of a level b, which are generated from one SRS subband of an upper level, may be defined as N.sub.b, and indexes of the N.sub.b SRS subbands may be defined as n.sub.b={0, . . . , N.sub.b−1}. Since subbands per level vary as described above, a subband of each level is allocated for a UE as illustrated in FIG. 2. A first SRS subband (n.sub.1=0) among the two 20-RB SRS subbands at the level b=1 may be allocated for a UE 1 200, and a first SRS subband (n.sub.2=0) and a third SRS subband (n.sub.2=2) under a second 20-RB SRS subband may be respectively allocated for a UE 2 201 and a UE 3 202. As such, the UEs may simultaneously transmit SRSs through multiple component carriers (CCs) or through multiple SRS subbands in one CC. As described above, 5G or NR UEs support SU-MIMO and have up to four transmit antennas. In addition, the UEs may simultaneously transmit SRSs through multiple CCs or through multiple SRS subbands in a CC. Unlike an LTE system, a 5G or NR system may support various numerologies, variously configure SRS symbols, and enable repeated transmission of the SRS symbols. For the 5G or NR system, it is determined to support SRS antenna switching for 1Tx (in the case of UE with 1T2R), 2Tx (in the case of UE with 2T4R), and 4Tx (in the case of UE with 1T4R), [0047]-[0051].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Shin in order to make a more effective method by enables realizing efficient SRS transmission through frequency hopping and antenna switching, allowing a base station to periodically obtain channel information in periodic SRS transmission, and allowing the base station to obtain accurate channel information in aperiodic SRS transmission based on triggering of the base station, see (Shin, [0073], [0074], [0088].).
Regarding claim 17, Liu teaches a non-transitory computer readable medium, comprising a computer program which, when executed by one or more processors causes the one or more processors to execute (FIG. 38 is a conceptual diagram illustrating a hardware implementation for a scheduled entity 3800 employing a processing system 3814, see  [0187]. The circuitry included in the processor 3804, and other means for carrying out the described functions may be included within various aspects of the present disclosure, including but not limited to the instructions stored in the computer-readable storage medium 3806, or any other suitable apparatus or means described herein, and utilizing, the processes and/or algorithms described in relation to FIG. 38, see [0188].):
receiving sounding reference signal (SRS) configuration information from a network device (FIG. 39, process 3900 begins at block 3910 with the scheduled entity 3800 receiving an SRS configuration from a network (e.g., scheduling entity 3600, see [0201]-[0202]. The scheduled entity 3800 is a terminal device.); 
determining, based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein (LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.),
wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein (FIG. 7 illustrates a frequency hopping on four sub-bands for SRS 1T2R which utilizes the legacy equation proposed in 3GPP TS36.213, see [00108]-[0116]. FIG. 8 illustrates a frequency hopping on four sub-bands for SRS 1T4R, see  [0124]. FIG. 11 illustrates a frequency hopping that facilitates SRS antenna switching within a 2T4R configuration. FIG. 12 illustrates a SRS antenna switching with no frequency hopping within a 2T4R configuration. FIGS. 33-34 illustrate utilization of a 4x2 MIMO codebook for redefined subset of antenna pair combinations according to different aspects of the disclosure. The missing/crossed out limitations will be discussed in view of Shin.);
selecting the antenna port with the index of a(nSRS) from indexes corresponding to the A antenna ports (FIG. 39, once the SRS configuration is received at block 3910, process 3900 proceeds to block 2920 where at least four antennas of the scheduled entity 3800 are configured based on the SRS configuration in which at least one of the at least four antennas are configured to simultaneously support SRS antenna switching and an UL MIMO communication, see [0202]. The index a(nSRS) is UE selected antenna port to transmit at time nSRS, see [0111]-[0118]. This technique is used for selecting, by the UE, the antenna port with the index of a(nSRS) from indexes corresponding to the A antenna ports.); and 
transmitting the SRS through the antenna port with the index of a(nSRS) during an nSRSth SRS transmission (FIG. 39 process 3900 concludes at block 3930 where the scheduled entity 3800 transmits an SRS communication according to the SRS configuration, see [0202]. This technique is used for transmitting, by the terminal device, the SRS through the antenna port with the index of a(nSRS) during an nSRSth SRS transmission.).
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  determining, based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation, (2) wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein each of bhop and BSRS is any value in {0, 1, 2, 3}, N1, N2, and N3 are positive integers, N1 indicates a quantity of second-level sub-bandwidths into which a first-level sub-bandwidth is divided, N2 indicates a quantity of third-level sub-bandwidths into which a second-level sub-bandwidth is divided, and N3 indicates a quantity of fourth-level sub-bandwidths into which a third-level sub- bandwidth is divided, wherein a value of BSRS being 0 is used to indicate that an SRS transmission sub-bandwidth is a first-level sub-bandwidth, wherein a value of BSRS being 1 is used to indicate that an SRS transmission sub-bandwidth is a second-level sub-bandwidth, a value of BSRS being 2 is used to indicate that an SRS transmission sub-bandwidth is a third-level sub-bandwidth, or a value of BSRS being 3 is used to indicate that an SRS transmission sub-bandwidth is a fourth-level sub-bandwidth, wherein a value of bhop being 0 is used to indicate that an SRS frequency hopping bandwidth is a first-level sub-bandwidth, a value of bhop being 1 is used to indicate that an SRS frequency hopping bandwidth is a second-level sub-bandwidth, a value of bhop being 2 is used to indicate that an SRS frequency hopping bandwidth is a third-level sub-bandwidth, or a value of bhoR being 3 is used to indicate that an SRS frequency hopping bandwidth is a fourth-level sub-bandwidth, wherein the value of bhop, is less than or equal to the value of BSRS.
However, Samsung discloses the missing/crossed limitations comprising: (1) determining, based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation (Proposals 1-5, discuss SRS antenna switching for cases 1T2R, 2T4R, and 1T4R antenna switching, see section [2] page [1] line [31] - section [3] page [3] line [13] . When UE antenna switching is enabled by the higher layer parameter SRS-Set Use set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with the disclosed configurations depending on the UE capability. The index a(nSRS) is calculated based on the disclosed equations which include the conditions  frequency hopping enabled/disabled, partial/full sounding bandwidths, SRS resource set with two/four SRS resources  with each SRS resource consisting of a single/two SRS port(s) being associated with different UE antenna ports, see section [4] page [3] line [14]- page [4] line [8]. This technique is used for determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS, wherein nSRS is an integer greater than or equal to 0, A is a positive integer greater than or equal to 4, and a symbol * indicates a multiplication operation.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [2] page [2] lines 49-54].).
Shin discloses the missing/crossed limitations comprising: (2) wherein the SRS configuration information comprises one or both of bhop and BSRS, and the SRS bandwidth configuration parameter comprises one or more of N1, N2, and N3, wherein each of bhop and BSRS is any value in {0, 1, 2, 3}, N1, N2, and N3 are positive integers, N1 indicates a quantity of second-level sub-bandwidths into which a first-level sub-bandwidth is divided, N2 indicates a quantity of third-level sub-bandwidths into which a second-level sub-bandwidth is divided, and N3 indicates a quantity of fourth-level sub-bandwidths into which a third-level sub- bandwidth is divided, wherein a value of BSRS being 0 is used to indicate that an SRS transmission sub-bandwidth is a first-level sub-bandwidth, wherein a value of BSRS being 1 is used to indicate that an SRS transmission sub-bandwidth is a second-level sub-bandwidth, a value of BSRS being 2 is used to indicate that an SRS transmission sub-bandwidth is a third-level sub-bandwidth, or a value of BSRS being 3 is used to indicate that an SRS transmission sub-bandwidth is a fourth-level sub-bandwidth, wherein a value of bhop being 0 is used to indicate that an SRS frequency hopping bandwidth is a first-level sub-bandwidth, a value of bhop being 1 is used to indicate that an SRS frequency hopping bandwidth is a second-level sub-bandwidth, a value of bhop being 2 is used to indicate that an SRS frequency hopping bandwidth is a third-level sub-bandwidth, or a value of bhoR being 3 is used to indicate that an SRS frequency hopping bandwidth is a fourth-level sub-bandwidth, wherein the value of bhop, is less than or equal to the value of BSRS  (An antenna selection method when SRS antenna switching is supported may be expressed as shown by the following equations. When the UE supports antenna selection for SRS antenna switching, an index a(n.sub.SRS) may be defined as follows, [0083]. For a UE that supports transmit antenna selection, the index a(n.sub.SRS) of the UE antenna that transmits the SRS at time nSRS is given for both partial and full sounding bandwidth when frequency hopping is disabled (i.e., b.sub.hop≥B.sub.SRS) as Equation (2), [0084]. 

    PNG
    media_image1.png
    52
    388
    media_image1.png
    Greyscale

and when frequency hopping is enabled (i.e., b.sub.hop<B.sub.SRS) as Equation (3), [0085].

    PNG
    media_image2.png
    80
    619
    media_image2.png
    Greyscale

Where 

    PNG
    media_image3.png
    169
    405
    media_image3.png
    Greyscale

Antenna selection when SRS antenna switching is supported for 1Tx (in the case of UE with 1T2R), 2Tx (in the case of UE with 2T4R), and 4Tx (in the case of UE with 1T4R) may be performed using Equations (2) and (3). Efficient SRS transmission may be enabled through frequency hopping, antenna switching, etc., and improved SRS reception of the base station may be expected, [0085]-[0086]. FIG. 3 is a diagram of a structure in which an SRS is allocated per subband. Referring to FIG. 3, an example in which an SRS subband is allocated for each UE based on a tree structure configured by a base station when a data transmission bandwidth corresponds to 40 RBs in the frequency domain is shown. In FIG. 3, assuming that a level index of the tree structure is denoted by b, a top level (b=0) of the tree structure includes one SRS subband having a bandwidth of 40 RBs. At a second level (b=1), two SRS subbands each having a bandwidth of 20 RBs are generated from the SRS subband of the level b=0. Therefore, two SRS subbands are present in a whole data transmission band of the second level (b=1). At a third level (b=2), five 4-RB SRS subbands are generated from each 20-RB SRS subband of the upper level (b=1) and thus a total of ten 4-RB SRS subbands are present. The tree structure may have various numbers of levels, various SRS subband sizes, and various numbers of SRS subbands per level in accordance with configuration of the base station. Herein, the number of SRS subbands of a level b, which are generated from one SRS subband of an upper level, may be defined as N.sub.b, and indexes of the N.sub.b SRS subbands may be defined as n.sub.b={0, . . . , N.sub.b−1}. Since subbands per level vary as described above, a subband of each level is allocated for a UE as illustrated in FIG. 2. A first SRS subband (n.sub.1=0) among the two 20-RB SRS subbands at the level b=1 may be allocated for a UE 1 200, and a first SRS subband (n.sub.2=0) and a third SRS subband (n.sub.2=2) under a second 20-RB SRS subband may be respectively allocated for a UE 2 201 and a UE 3 202. As such, the UEs may simultaneously transmit SRSs through multiple component carriers (CCs) or through multiple SRS subbands in one CC. As described above, 5G or NR UEs support SU-MIMO and have up to four transmit antennas. In addition, the UEs may simultaneously transmit SRSs through multiple CCs or through multiple SRS subbands in a CC. Unlike an LTE system, a 5G or NR system may support various numerologies, variously configure SRS symbols, and enable repeated transmission of the SRS symbols. For the 5G or NR system, it is determined to support SRS antenna switching for 1Tx (in the case of UE with 1T2R), 2Tx (in the case of UE with 2T4R), and 4Tx (in the case of UE with 1T4R), [0047]-[0051].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Shin in order to make a more effective method by enables realizing efficient SRS transmission through frequency hopping and antenna switching, allowing a base station to periodically obtain channel information in periodic SRS transmission, and allowing the base station to obtain accurate channel information in aperiodic SRS transmission based on triggering of the base station, see (Shin, [0073], [0074], [0088].).
Regarding claim 3, Liu, Shin and Samsung teach all the claim limitations of claim 1 above; and Liu further teaches wherein N1=N2=2, or bhop = 1, BSRS = 3, N2=2, and N3=4
(Another embodiment is to further limit the case of introducing the additional shift in the UE antenna index ( or UE antenna pair index) by using a parameter β’ to be multiplexed with the additional shift as:

    PNG
    media_image4.png
    313
    484
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    100
    471
    media_image5.png
    Greyscale
 see [0108]-[0138], [0179], [0195].), and wherein
the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS (FIG. 39, process 3900 begins at block 3910 with the scheduled entity 3800 receiving an SRS configuration from a network (e.g., scheduling entity 3600, see  [0202]. Once the SRS configuration is received at block 3910, process 3900 proceeds to block 2920 where at least four antennas of the scheduled entity 3800 are configured based on the SRS configuration in which at least one of the at least four antennas are configured to simultaneously support SRS antenna switching and an UL MIMO communication, see [0202]. The index a(nSRS) is UE selected antenna port to transmit at time nSRS, see [0111]-[0118].) comprises: 
(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126].  The missing/crossed out limitations will be discussed in view of Samsung.). 
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  determining, by the terminal device based on the sequence number nSRS of the quantity of SRS transmissions, the quantity A of antenna ports, N1, and N2 or based on the sequence number nSRS of the quantity of transmissions, the quantity A of antenna ports, bhop, BSRS, N2, and N3, the index a(nSRS) corresponding to the antenna port used to transmit the SRS, so that the index a(nSRS) corresponding to the antenna port used to transmit the SRS for an nSRSth time is different from an index a(nSRS + A) corresponding to an antenna port used to transmit the SRS for an (nSRS + A)th time.
However, Samsung discloses the missing/crossed limitations comprising: (1) determining, by the terminal device based on the sequence number nSRS of the quantity of SRS transmissions, the quantity A of antenna ports, N1, and N2 or based on the sequence number nSRS of the quantity of transmissions, the quantity A of antenna ports, bhop, BSRS, N2, and N3, the index a(nSRS) corresponding to the antenna port used to transmit the SRS, so that the index a(nSRS) corresponding to the antenna port used to transmit the SRS for an nSRSth time is different from an index a(nSRS + A) corresponding to an antenna port used to transmit the SRS for an (nSRS + A)th time (When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 11, Liu, Shin and Samsung teach all the claim limitations of claim 9 above; and Liu further teaches wherein N1=N2=2, or bhop = 1, BSRS = 3, N2=2, and N3=4
(Another embodiment is to further limit the case of introducing the additional shift in the UE antenna index ( or UE antenna pair index) by using a parameter β’ to be multiplexed with the additional shift as:

    PNG
    media_image4.png
    313
    484
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    100
    471
    media_image5.png
    Greyscale
 see [0108]-[0138], [0179], [0195].), and wherein
the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS (FIG. 39, process 3900 begins at block 3910 with the scheduled entity 3800 receiving an SRS configuration from a network (e.g., scheduling entity 3600, see  [0202]. Once the SRS configuration is received at block 3910, process 3900 proceeds to block 2920 where at least four antennas of the scheduled entity 3800 are configured based on the SRS configuration in which at least one of the at least four antennas are configured to simultaneously support SRS antenna switching and an UL MIMO communication, see [0202]. The index a(nSRS) is UE selected antenna port to transmit at time nSRS, see [0111]-[0118].) comprises: 
(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.). 
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  determining, by the terminal device based on the sequence number nSRS of the quantity of SRS transmissions, the quantity A of antenna ports, N1, and N2 or based on the sequence number nSRS of the quantity of transmissions, the quantity A of antenna ports, bhop, BSRS, N2, and N3, the index a(nSRS) corresponding to the antenna port used to transmit the SRS, so that the index a(nSRS) corresponding to the antenna port used to transmit the SRS for an nSRSth time is different from an index a(nSRS + A) corresponding to an antenna port used to transmit the SRS for an (nSRS + A)th time.
However, Samsung discloses the missing/crossed limitations comprising: (1) determining, by the terminal device based on the sequence number nSRS of the quantity of SRS transmissions, the quantity A of antenna ports, N1, and N2 or based on the sequence number nSRS of the quantity of transmissions, the quantity A of antenna ports, bhop, BSRS, N2, and N3, the index a(nSRS) corresponding to the antenna port used to transmit the SRS, so that the index a(nSRS) corresponding to the antenna port used to transmit the SRS for an nSRSth time is different from an index a(nSRS + A) corresponding to an antenna port used to transmit the SRS for an (nSRS + A)th time (When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 19, Liu, Shin and Samsung teach all the claim limitations of claim 17 above; and Liu further teaches wherein N1=N2=2, or bhop = 1, BSRS = 3, N2=2, and N3=4
(Another embodiment is to further limit the case of introducing the additional shift in the UE antenna index ( or UE antenna pair index) by using a parameter β’ to be multiplexed with the additional shift as:

    PNG
    media_image4.png
    313
    484
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    100
    471
    media_image5.png
    Greyscale
 see [0108]-[0138], [0179], [0195].), and wherein
the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS (FIG. 39, process 3900 begins at block 3910 with the scheduled entity 3800 receiving an SRS configuration from a network (e.g., scheduling entity 3600, see  [0202]. Once the SRS configuration is received at block 3910, process 3900 proceeds to block 2920 where at least four antennas of the scheduled entity 3800 are configured based on the SRS configuration in which at least one of the at least four antennas are configured to simultaneously support SRS antenna switching and an UL MIMO communication, see [0202]. The index a(nSRS) is UE selected antenna port to transmit at time nSRS, see [0111]-[0118].) comprises: 
(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126].  The missing/crossed out limitations will be discussed in view of Samsung.). 
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  determining, by the terminal device based on the sequence number nSRS of the quantity of SRS transmissions, the quantity A of antenna ports, N1, and N2 or based on the sequence number nSRS of the quantity of transmissions, the quantity A of antenna ports, bhop, BSRS, N2, and N3, the index a(nSRS) corresponding to the antenna port used to transmit the SRS, so that the index a(nSRS) corresponding to the antenna port used to transmit the SRS for an nSRSth time is different from an index a(nSRS + A) corresponding to an antenna port used to transmit the SRS for an (nSRS + A)th time.
However, Samsung discloses the missing/crossed limitations comprising: (1) determining, by the terminal device based on the sequence number nSRS of the quantity of SRS transmissions, the quantity A of antenna ports, N1, and N2 or based on the sequence number nSRS of the quantity of transmissions, the quantity A of antenna ports, bhop, BSRS, N2, and N3, the index a(nSRS) corresponding to the antenna port used to transmit the SRS, so that the index a(nSRS) corresponding to the antenna port used to transmit the SRS for an nSRSth time is different from an index a(nSRS + A) corresponding to an antenna port used to transmit the SRS for an (nSRS + A)th time (When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 4, Liu, Shin and Samsung teach all the claim limitations of claim 1 above; and Liu further teaches wherein the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS comprises:
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.). 
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

However, Samsung discloses the missing/crossed limitations comprising: (1) 
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

(When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 12, Liu, Shin and Samsung teach all the claim limitations of claim 9 above; and Liu further teaches wherein the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS comprises:
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.). 
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

However, Samsung discloses the missing/crossed limitations comprising: (1) 
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

(When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 20, Liu, Shin and Samsung teach all the claim limitations of claim 17 above; and Liu further teaches wherein the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS comprises:
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.). 
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

However, Samsung discloses the missing/crossed limitations comprising: (1) 
 
    PNG
    media_image6.png
    22
    171
    media_image6.png
    Greyscale
 is an odd number, determining, by the terminal device based on nSRS and A, the index a(nSRS) corresponding to the antenna port used to transmit the SRS; and 

    PNG
    media_image7.png
    190
    530
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    56
    519
    media_image8.png
    Greyscale

(When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 5, Liu, Shin and Samsung teach all the claim limitations of claim 4 above; and Liu further teaches wherein the sequence number a(nSRS) of the antenna port used by the terminal device to transmit the SRS satisfies the following formulas:

    PNG
    media_image9.png
    162
    526
    media_image9.png
    Greyscale

(Regardless of whether Ap is an even number or an odd number, it is contemplated that a(nsrs) may be calculated according to the modification below:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
[AltContent: rect] when K and AP are even or AP is odd with mod( K, AP ) = 0 and 
                         
    PNG
    media_image11.png
    80
    267
    media_image11.png
    Greyscale

To further limit the case of introducing the additional shift in the UE antenna index ( or UE antenna pair index) every AP SRS instances, a parameter f3 may be multiplexed with the additional shift as: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
  and 

    PNG
    media_image13.png
    139
    917
    media_image13.png
    Greyscale

 see [0108]-[0138], [0179], [0195].).
Regarding claim 13, Liu, Shin and Samsung teach all the claim limitations of claim 12 above; and Liu further teaches wherein a sequence number a(nSRS) of the antenna port used by the terminal device to transmit the SRS satisfies the following formulas:

    PNG
    media_image9.png
    162
    526
    media_image9.png
    Greyscale

(Regardless of whether Ap is an even number or an odd number, it is contemplated that a(nsrs) may be calculated according to the modification below:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
[AltContent: rect] when K and AP are even or AP is odd with mod( K, AP ) = 0 and 
                         
    PNG
    media_image11.png
    80
    267
    media_image11.png
    Greyscale

To further limit the case of introducing the additional shift in the UE antenna index ( or UE antenna pair index) every AP SRS instances, a parameter f3 may be multiplexed with the additional shift as: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
  and 

    PNG
    media_image13.png
    139
    917
    media_image13.png
    Greyscale

see [0108]-[0138], [0179], [0195].).
Regarding claim 21, Liu, Shin and Samsung teach all the claim limitations of claim 20 above; and Liu further teaches wherein the sequence number a(nSRS) of the antenna port used by the terminal device to transmit the SRS satisfies the following formulas:

    PNG
    media_image9.png
    162
    526
    media_image9.png
    Greyscale

(Regardless of whether Ap is an even number or an odd number, it is contemplated that a(nsrs) may be calculated according to the modification below:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
[AltContent: rect] when K and AP are even or AP is odd with mod( K, AP ) = 0 and 
                         
    PNG
    media_image11.png
    80
    267
    media_image11.png
    Greyscale

To further limit the case of introducing the additional shift in the UE antenna index ( or UE antenna pair index) every AP SRS instances, a parameter f3 may be multiplexed with the additional shift as: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
  and 

    PNG
    media_image13.png
    139
    917
    media_image13.png
    Greyscale

 see [0108]-[0138], [0179], [0195].).
Regarding claim 6, Liu, Shin and Samsung teach all the claim limitations of claim 4 above; and Liu further teaches wherein the sequence number a(nSRS) of the antenna port used by the terminal device to transmit the SRS satisfies the following formulas:

    PNG
    media_image14.png
    178
    499
    media_image14.png
    Greyscale

(Following is an another embodiment:

    PNG
    media_image15.png
    381
    468
    media_image15.png
    Greyscale
 

    PNG
    media_image16.png
    96
    459
    media_image16.png
    Greyscale
             see [0108]-[0138], [0179], [0195].).
Regarding claim 14, Liu, Shin and Samsung teach all the claim limitations of claim 12 above; and Liu further teaches wherein the sequence number a(nSRS) of the antenna port used by the terminal device to transmit the SRS satisfies the following formulas:

    PNG
    media_image14.png
    178
    499
    media_image14.png
    Greyscale

(Following is an another embodiment:

    PNG
    media_image15.png
    381
    468
    media_image15.png
    Greyscale
 

    PNG
    media_image16.png
    96
    459
    media_image16.png
    Greyscale
             see [0108]-[0138], [0179], [0195].).
Regarding claim 22, Liu, Shin and Samsung teach all the claim limitations of claim 20 above; and Liu further teaches wherein the sequence number a(nSRS) of the antenna port used by the terminal device to transmit the SRS satisfies the following formulas:

    PNG
    media_image14.png
    178
    499
    media_image14.png
    Greyscale

(Following is an another embodiment:

    PNG
    media_image15.png
    381
    468
    media_image15.png
    Greyscale
 

    PNG
    media_image16.png
    96
    459
    media_image16.png
    Greyscale
             see [0108]-[0138], [0179], [0195].).
Regarding claim 7, Liu, Shin and Samsung teach all the claim limitations of claim 1 above; and Liu further teaches wherein the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS comprises: 

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.).
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

However, Samsung discloses the missing/crossed limitations comprising: (1) 

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

(When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 15, Liu, Shin and Samsung teach all the claim limitations of claim 9 above; and Liu further teaches wherein the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS comprises: 

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.).
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

However, Samsung discloses the missing/crossed limitations comprising: (1) 

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

(When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Regarding claim 23, Liu, Shin and Samsung teach all the claim limitations of claim 17 above; and Liu further teaches wherein the determining, by the terminal device and based on one or more of an SRS bandwidth configuration parameter, a sequence number nSRS of a quantity of SRS transmissions, a quantity A of antenna ports, and the received SRS configuration information, an index a(nSRS) corresponding to an antenna port used to transmit an SRS comprises: 

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

(LTE Rel-15 supports SRS antenna switching for scheduled entities having a 1T4R antenna configuration or a 2T4R antenna configuration. It would be desirable to utilize SRS in 1T4R and 2T4R for both SRS antenna switching and UL sounding, see [0058]. For background purposes, it should be noted that SRS antenna switching is commonly performed via frequency hopping. For instance, an exemplary frequency hopping on four sub-bands (e.g., K=4) is demonstrated in FIG. 7 for SRS  1T2R. When closed-loop UE transmit antenna selection is enabled for a given serving cell for a UE that supports transmit antenna selection, the index  a(nSRS) of the UE antenna that transmits the SRS at time nSRS is given by the disclosed equations, for both partial and full sounding bandwidth and for the cases frequency hopping is disabled and enabled. The index a(nSRS)  is the UE antenna port transmitting the SRS at time nSRS, see [0108]-[0114]. The disclosed equations are used for enhanced SRS antenna switching with 1T4R and 2T4R. Furthermore, it is easily extended to an arbitrary number AP of UE antennas or UE antenna pairs for no frequency hopping and frequency hopping case, such as 1T8R, 2T8R, etc, for further forward compatibility. Desirably, except for nSRS , AP and K, no other parameters are needed to determine a(nSRS). An exemplary frequency hopping on four sub-bands is demonstrated in FIG. 8 for SRS 1T4R, which utilizes the disclosed equations, see [0115]-[0126]. The missing/crossed out limitations will be discussed in view of Samsung.).
As noted above, Liu is silent about the aforementioned missing/crossed limitations of: (1)  

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

However, Samsung discloses the missing/crossed limitations comprising: (1) 

    PNG
    media_image17.png
    78
    509
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    152
    532
    media_image18.png
    Greyscale

(When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as 'antenna switching' for a UE that supports transmit antenna switching, a UE may be configured with one of the following configurations depending on the UE capability:
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
-	SRS resource set with two SRS resources transmitted in different symbols, each SRS resource consisting of two SRS ports where the port pair of the second resource is associated with a different UE antenna pair than the port pair of the first resource, or
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            2
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the two SRS port pair index                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            p
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    ,
                                    a
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                    
                                    +
                                    2
                                
                            
                        
                     where                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                2
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                2
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        4
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause6.4.1.4.3 of [5].
-	SRS resource set with four SRS resources transmitted in different symbols, each SRS resource consisting of a single SRS port being associated with different UE antenna ports,
When frequency hopping is disabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            ≥
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                            m
                            o
                            d
                            4
                            ,
                        
                     for both partial and full sounding bandwidth.
When frequency hopping is enabled (i.e.,                         
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                            <
                            
                                
                                    B
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                    ), the single SRS port index                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                        
                    , of the UE antenna that transmits the SRS at time                         
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     given by                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                S
                                                                R
                                                                S
                                                            
                                                        
                                                        +
                                                         
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                4
                                                            
                                                        
                                                        +
                                                        β
                                                        ∙
                                                        
                                                            
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        S
                                                                        R
                                                                        S
                                                                    
                                                                
                                                                /
                                                                K
                                                            
                                                        
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                e
                                                v
                                                e
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        S
                                                        R
                                                        S
                                                    
                                                
                                                m
                                                o
                                                d
                                                4
                                                ,
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                K
                                                 
                                                i
                                                s
                                                 
                                                o
                                                d
                                                d
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    
where                 
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                         
                                         
                                         
                                         
                                        w
                                        h
                                        e
                                        r
                                        e
                                         
                                        K
                                        m
                                        o
                                        d
                                        16
                                        =
                                        0
                                    
                                
                                
                                    
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                        w
                                        i
                                        s
                                        e
                                    
                                
                            
                        
                    
                
             ,                 
                    K
                    =
                    
                        
                            ∏
                            
                                
                                    
                                        b
                                    
                                    
                                        '
                                    
                                
                                =
                                
                                    
                                        b
                                    
                                    
                                        h
                                        o
                                        p
                                    
                                
                            
                            
                                
                                    
                                        B
                                    
                                    
                                        S
                                        R
                                        S
                                    
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    
                
             (where                 
                    
                        
                            N
                        
                        
                            
                                
                                    b
                                
                                
                                    h
                                    o
                                    p
                                
                            
                        
                    
                    =
                    1
                
             regardless of the                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             value) and values                 
                    
                        
                            B
                        
                        
                            S
                            R
                            S
                        
                    
                
            ,                 
                    
                        
                            b
                        
                        
                            h
                            o
                            p
                        
                    
                
            ,                 
                    
                        
                            N
                        
                        
                            b
                        
                    
                
             are given in Subclause 6.4.1.4.3 of [5].
and a guard period where UE does not transmit any other signal, of Y symbols in-between the SRS resources is used in case the SRS resources are transmitted in the same slot, see Samsung, section [4] page [3-4] .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Liu’s method by adding the teachings of Samsung in order to make a more effective method by providing a solution to antenna selection criteria, see (Samsung, section [1] page [1] .).
Allowable Subject Matter
Claims 8 and 16 are objected to because said claims appear to contain allowable subject matters (ASM) underlined below (equations) and thus would be allowable if rewritten in independent form including all of the limitations of base claim and any intervening claims. The closest prior art of record as applied above or cited in this Office action, singularly or in combination, failed to anticipate or render obvious said allowable subject matters.
Regarding Claim 8, the method of claim 1, further comprising: 
The method according to claim 7, wherein the sequence number a(nSRS) of the antenna port used by the terminal device to transmit the SRS satisfies the following formulas:
 
    PNG
    media_image19.png
    247
    506
    media_image19.png
    Greyscale

Regarding Clam 16, this claim contains similar ASMs as underlined above for Claim 8 and are objected to on the same ground.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464